
	

114 HCON 4 IH: Authorizing the use of Emancipation Hall in the Capitol Visitor Center for a ceremony to present the Congressional Gold Medal to the First Special Service Force, in recognition of its superior service during World War II.
U.S. House of Representatives
2015-01-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		1st Session
		H. CON. RES. 4
		IN THE HOUSE OF REPRESENTATIVES
		
			January 6, 2015
			Mr. Miller of Florida submitted the following concurrent resolution; which was referred to the Committee on House Administration
		
		CONCURRENT RESOLUTION
		Authorizing the use of Emancipation Hall in the Capitol Visitor Center for a ceremony to present
			 the Congressional Gold Medal to the First Special Service Force, in
			 recognition of its superior service during World War II.
	
	
		1.Use of Emancipation Hall for ceremony to present Congressional Gold Medal to First Special Service
			 ForceEmancipation Hall in the Capitol Visitor Center is authorized to be used on February 3, 2015, for a
			 ceremony to present the Congressional Gold Medal to the First Special
			 Service Force collectively, in recognition of its superior service during
			 World War II. Physical preparations for the conduct of the ceremony shall
			 be carried out in accordance with such conditions as the Architect of the
			 Capitol may prescribe.
		
